DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 12/08/2021.  Claims 16-18, 20, 22-26, 28 and 30-37 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 20, 22, 24-26, 28, 30, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI et al. (US 2017/0031329 A1, hereinafter referred to as INAGAKI), in view of GE Fanuc Automation (Computer Numerical Control Products, hereinafter referred to as Fanuc), and further in view of MISOKA (US 2014/0257530 A1, hereinafter referred to as MISOKA), and Obata et al. (US 2014/0354298 A1, hereinafter referred to as Obata), and MIYAZAKI (US 2015/0105874 A1, hereinafter referred to as MIYAZAKI), and Maeda et al. (US 2012/0316835 A1, hereinafter referred to as Maeda).

As to claim 16, INAGAKI teaches a machine learning device for learning a correlation between shipment inspection information and operation alarm information (paragraph [0056]…temporal correlation is modeled…An RNN (Recurrent Neural Network) forms a learning model not exclusively using the state at the current time instant but using the internal states at the previous time instants, together...), the machine learning device comprising:
a neural network (paragraph [0025], Fig. 3); and
a processor (paragraph [0052]… processor) configured to
the operation alarm information issued during operation of the object after shipment (paragraphs  [0055]…starting from immediately after shipment or maintenance of the robot 2 is established as a learning period…; [0066]…an alarm sound may be produced in accordance with the details of the fault information…); and 	
generate a learning model based on the shipment inspection information and the operation alarm information (paragraphs [0009]… learns the condition associated with the fault of the industrial machine in accordance with a training data set generated based on a combination of the state variable and the determination data…; [0033]-[0035]…can generate fault information according to the state of the industrial machine or the environment surrounding it, based on the learning result obtained by the machine learning device 5; wherein using the broadest reasonable interpretation interprets the "Fault information" generated by the fault prediction system 1 as the learning model).
But INAGAKI fails to explicitly teach:
observe the shipment inspection information obtained by inspecting an object before shipment thereof; and
wherein
the object comprises a motor,
the shipment inspection information comprises inspection results of inspection items
associated with a model of the motor and an inspection date of the motor, an insulation resistance value, an earth resistance value, a current value, and a switching surge voltage for the motor, and
the operation alarm information comprises an overcurrent alarm, a noise alarm, and an overload alarm for the motor.
However, Fanuc, in combination with INAGAKI, teaches: observe the shipment inspection information obtained by inspecting an object before shipment thereof (page 210, 1.1 RECEIVING AND KEEPING AC SERVO MOTORS…Because FANUC inspects servo motors strictly before shipment, you do not, in principle, have to inspect them when you receive them), and
 wherein
the object comprises a motor (page 24… servo motors); and 
the operation alarm information comprises an overcurrent alarm, and an overload alarm
for the motor (see pages 111, Overload current alarm, page 115… overcurrent flowed interpreted as Over-current alarm; page 116, 3.1.1.1 Alarm code 01…detected an overload, overcurrent, or control supply voltage decrease).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the system of INAGAKI  to add an inspection before shipment an alarm information to system of INAGAKI's system. The modification would have been obvious because one of ordinary skill would be motivated to add an overcurrent alarm and an overload alarm to the learning model of INAGAKI’s system as taught by Fanuc above (pages 111 and 115).
However, INAGAKI and Fanuc fail to explicitly teach: 
operation alarm information issued during operation of the object after shipment.
However, INAGAKI, and Fanuc fail to explicitly teach: 
wherein
the shipment inspection information comprises inspection results of inspection items associated with a model of the motor and an inspection date of the motor, an insulation resistance value, an earth resistance value, a current value, and a switching surge voltage for the motor, and
the operation alarm information comprises a noise alarm.
However, MISOKA, in combination with INAGAKI, and Fanuc teaches:
the shipment inspection information comprises inspection results of inspection items associated with a model of the motor and an inspection date of the motor, and an insulation resistance values (see MISOKA, paragraphs [0010]-[0011 ] ... inspection dates for the component and state quantities measured on the inspection dates in association with one another, [0023]-[0025] ... insulation resistance value; [0036]-[0038], wherein using the broadest reasonable interpretation, Examiner interprets “the inspection candidate” and “the speed of the motor” to include inspection items associated with a model of the motor; [0055] servomotors).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of INAGAKI and Fanuc to add an inspection date of the motor and an insulation resistance values to the combination system of INAGAKI and Fanuc, as taught by MISOKA above. The modification would have been obvious because one of ordinary skill would be motivated to notify a user of the timing for component inspection so that a component is inspected efficiently, as suggested by MISOKA ([0030]).
But INAGAKI, Fanuc and MISOKA fail to explicitly teach:
the shipment inspection information comprises inspection results of inspection Items associated with an earth resistance value, a current value, and a switching surge voltage for the motor.
However, Obata, in combination with INAGAKI, Fanuc, and MISOKA, teaches:
the shipment inspection information comprises inspection results of inspection Items associated with an earth resistance value, a current value, and a switching surge voltage for the motor (see paragraphs [0051]-[0052] ... surge generator 1 has an AC-to-DC converter 11, smoothing/overcurrent-detecting elements 20 and 21, DC charging capacitors 12 and 13, and Switches 14 and 15 ... current flowing from the power source side to the load side (i.e. current value) ... "The output, 27 from the surge generator 1 is a surge Voltage of -E/2 and E/2 to the earth as illustrated in FIG. 1 B, or on the upper right-hand side of FIG. 1A" is interpreted as an earth resistance value; [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of INAGAKI, Fanuc, and MISOKA by adding an inspection before shipment an alarm information for the combination system of INAGAKI, Fanuc, and MISOKA, as taught by Obata above. The modification would have been obvious because one of ordinary skill would be motivated to have the time required to efficiently apply voltage between the winding turns and accurately detect the partial discharge occurring between the winding turns, as suggested by Obata ([0096]).
But INAGAKI, Fanuc, MISOKA and Obata fail to explicitly teach:
the operation alarm information comprises a noise alarm.
However, MIYAZAKI, in combination with INAGAKI, Fanuc, MISOKA and Obata, teaches:
      the operation alarm information comprises a noise alarm (see paragraphs [0011]-[0014], wherein using the broadest reasonable interpretation, Examiner interprets “alarm information recorded in the recording unit of each IO unit simultaneously to all the IO units when the communication abnormality detection unit detects the communication abnormality in the IO communication; [0069]...noise“ to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of INAGAKI, Fanuc, MISOKA and Obata to add a noise alarm to the combination system of INAGAKI, Fanuc, MISOKA and Obata as taught by MIYAZAKI, above.  The modification would have been obvious because one of ordinary skill would be motivated to shorten the time taken to specify the communication abnormality compared to the case of acquiring the noise alarm, as suggested by MIYAZAKI (see col.4, lines 1-4).
But INAGAKI, Fanuc, MISOKA and Obata fail to explicitly teach: 
the processor is configured to generate the learning model by clustering the shipment
inspection information and the operation alarm information.
However, Maeda, in combination of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI, teaches wherein the processor is configured to generate the learning model by clustering the shipment inspection information and the operation alarm information (see paragraphs [0060]-[0061], and [0070], Fig. 3, element 16…event data may be input to the clustering 16, and data can be divided into some categories according to mode and based on the event data).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of in combination of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI to add an inspection before shipment an alarm information to the combination system of in combination of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI as taught by Maeda above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the explainability of the anomaly and have even feeble anomalies or abnormalities in the equipment can be detected in early stages, as suggested by Maeda ([0020]).

As to claim 17, which incorporates the rejection of claim 16, INAGAKI teaches wherein the processor is configured to generate a distribution correlation between the shipment inspection information and the operation alarm information as the learning model (see paragraph [0009]…learns the condition associated with the fault of the industrial machine in accordance with a training data set generated based on a combination of the state variable and the determination data).

As to claim 18, INAGAKI teaches an output device configured to output an inspection item  based on the learning model generated by the processor (see paragraph [0013]…outputs fault information) but fails to explicitly teach:   
an output  device configured to output an inspection item, which belongs to the shipment inspection information and influences an alarm issued during the operation of the object, based on the learning model generated by the learning unit.
However Maeda, in combination of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI,  teaches an output device configured to output  an inspection item, which belongs to the shipment inspection information and influences an alarm issued during the operation of the object, based on the learning model generated by the learning unit (see paragraphs [0118] and [0124]-[0125]...an anomaly detection portion outputs a signal indicating the presence or absence of an anomaly to an anomaly diagnosis portion…Event data (such as alarm information) is used, for example, to select learning data).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI to add an inspection before shipment an alarm information to the combination system of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI as taught by Maeda, above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the explainability of the anomaly and have even feeble anomalies or abnormalities in the equipment can be detected in early stages, as suggested by Maeda ([0020]).

As to claim 20, Maeda, in combination of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI,  teaches wherein the processor is configured to generate the learning model by hierarchical clustering in which the shipment inspection information and the operation alarm information are arithmetically processed in a hierarchical structure, and nonhierarchical clustering in which the shipment inspection information and the operation alarm information are arithmetically processed until a predetermined number is reached based on a distance between nodes (see paragraphs [0017]-[0018]…case-based reasoning anomaly detection and that candidate anomalies are detected based on the distance relationship between the observational data and the subspace…for each set of observational data, k data sets having the highest degrees of similarity are found from data sets included in learning data, thus creating subspaces; [0073]-[0075]…Fig. 5B). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI to add an inspection before shipment an alarm information to the combination system of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI as taught by Maeda, above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the explainability of the anomaly and have even feeble anomalies or abnormalities in the equipment can be detected in early stages, as suggested by Maeda ([0020]).

As to claim 22, which incorporates the rejection of claim 16, INAGAKI teaches wherein the machine learning device is connectable to at least one different machine learning device and is configured to exchange or share the learning model generated by the processor of the machine learning device with the at least one different machine learning device (see paragraph [0018]…the learning result obtained by the machine learning device may be shared by the plurality of industrial machines). 

Claim 24 recites substantially the same functionalities recited in claim 16, and is directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 24 is rejected for the same reasons as applied to claim 16 above.

Claim 25 recites substantially the same functionalities recited in claim 17, and is directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 25 is rejected for the same reasons as applied to claim 17 above.

Claim 26 recites substantially the same functionalities recited in claim 18, and is directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 26 is rejected for the same reasons as applied to claim 18 above.

Claim 28 recites substantially the same functionalities recited in claim 20, and is directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 28 is rejected for the same reasons as applied to claim 20 above.

Claim 30 recites substantially the same functionalities recited in claim 22, and is directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 30 is rejected for the same reasons as applied to claim 22 above.

Claim 32 recites substantially the same functionalities recited in claim 16, and is directed to a machine learning method for learning a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 32 is rejected for the same reasons as applied to claim 16 above.

Claim 33 recites substantially the same functionalities recited in claim 17, and is directed to a machine learning method for learning a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 33 is rejected for the same reasons as applied to claim 17 above.

Claim 34 recites substantially the same functionalities recited in claim 16, and is directed to a machine learning method for learning a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 34 is rejected for the same reasons as applied to claim 16 above.

Claim 35 recites substantially the same functionalities recited in claim 17, and is directed to a machine learning method for learning a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 35 is rejected for the same reasons as applied to claim 17 above.

As to claim 36, MISOKA, in combination with INAGAKI and Fanuc, teaches wherein the machine learning device is configured on a server of a manufacturer of the object, the server is configured to store the shipment inspection information, which was obtained by inspecting the object before the shipment thereof to a user, 6Docket No.: 4639-679the server is further configured to obtain the operation alarm information, which was issued during the operation of the object and temporarily stored in a storage device of a controller controlling the operation of the object after the object being delivered to the user (see paragraphs [0010]-[0012]…inspection-cycle storage means for storing a plurality of inspection cycles for the component; inspection cycle selecting threshold storage means for storing a first threshold for the selection of an inspection cycle for the component based on an amount of change in state quantity of the component; state quantity storage means for storing inspection dates for the component and state quantities measured on the inspection dates in association with one another; amount-of-change calculation means for calculating the amount of change in state quantity based on at least two inspection dates stored in the state quantity storage means and state quantities measured on the at least two inspection dates; inspection cycle selection means for selecting one of the inspection cycles stored in the inspection cycle storage means by comparing the amount of change in state quantity calculated by the amount-of-change calculation means with the first threshold…); and 
the server is further configured to obtain the operation alarm information, which was issued during the operation of the object and temporarily stored in a storage device of a
controller controlling the operation of the object after the object being delivered to the user (see paragraph [0047]…wherein using the broadest reasonable interpretation, Examiner interprets the numerical controller 10 as the server).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of INAGAKI and Fanuc to add an inspection before shipment an alarm information to the combination system of INAGAKI and Fanuc as taught by MISOKA above.  The modification would have been obvious because one of ordinary skill would be motivated to having a component inspection timing notification function capable of properly notifying a user of the timing for component inspection so that a component can be inspected more efficiently, as suggested by MISOKA, ([0013]).

As to claim 37, MISOKA, in combination with INAGAKI and Fanuc, teaches wherein said generating the learning model is performed by a server of a manufacturer of the object (see paragraph [0047]…wherein using the broadest reasonable interpretation, Examiner interprets the numerical controller 10 as the server), said method further comprising: 
storing, at the server, the shipment inspection information, which was obtained by inspecting the object before the shipment thereof to a user (see paragraphs [0010]-[0012]…inspection-cycle storage means for storing a plurality of inspection cycles for the component; inspection cycle selecting threshold storage means for storing a first threshold for the selection of an inspection cycle for the component based on an amount of change in state quantity of the component; state quantity storage means for storing inspection dates for the component and state quantities measured on the inspection dates in association with one another; amount-of-change calculation means for calculating the amount of change in state quantity based on at least two inspection dates stored in the state quantity storage means and state quantities measured on the at least two inspection dates; inspection cycle selection means for selecting one of the inspection cycles stored in the inspection cycle storage means by comparing the amount of change in state quantity calculated by the amount-of-change calculation means with the first threshold …); and 
obtaining, by the server, the operation alarm information, which was issued during the operation of the object and temporarily stored in a storage device of a controller controlling the operation of the object after the object being delivered to the user (see paragraph [0047]…wherein using the broadest reasonable interpretation, Examiner interprets the numerical controller 10 as the server).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of INAGAKI and Fanuc to add an inspection before shipment an alarm information for the combination system of INAGAKI and Fanuc as taught by MISOKA, above.  The modification would have been obvious because one of ordinary skill would be motivated to having a component inspection timing notification function capable of properly notifying a user of the timing for component inspection so that a component can be inspected more efficiently., as suggested by MISOKA, ([0013]).

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over 
INAGAKI et al. (US 2017/0031329 A1, hereinafter referred to as INAGAKI), in view of GE Fanuc Automation (Computer Numerical Control Products, hereinafter referred to as Fanuc), and further in view of MISOKA (US 2014/0257530 A1, hereinafter referred to as MISOKA), and Obata et al. (US 2014/0354298 A1, hereinafter referred to as Obata), and MIYAZAKI (US 2015/0105874 A 1, hereinafter referred to as MIYAZAKI), and Szeto et al. (US 2017 /0124487 A1, hereinafter referred to as Szeto).

As to claim 23, , which includes the rejection of claim 16, Szeto, in combination with INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI, teaches wherein the machine learning device is located on a first cloud server (see Fig. 24, wherein using the broadest reasonable interpretation, Examiner interprets “elements 2425 and 2490” to teach the limitation, paragraphs [0437]-[0438]), and 
the different machine learning device is located on a second cloud server different from the first cloud server (see Fig. 24, wherein using the broadest reasonable interpretation, Examiner interprets “elements 2425 and 2490” to teach the limitation, paragraphs [0437]-[0438]…machine learning platform 2490  and cloud computing platform). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI to add an inspection before shipment an alarm information to the combination system of INAGAKI, Fanuc, MISOKA, Obata, and MIYAZAKI as taught by Szeto above.  The modification would have been obvious because one of ordinary skill would be motivated to customize engine components, evaluate predictive models, and tune predictive engine parameters to improve performance of prediction results, as suggested by Szeto (see paragraph [0259]).

Claim 31 recites substantially the same functionalities recited in claim 23, and is directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 31is rejected for the same reasons as applied to claim 23 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16,17, 24, 25, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kolla et al. (“Identifying three-phase induction motor faults using artificial neural networks, hereinafter referred to as Kolla), in view of Obata et al. (US 2014/0354298 A1, hereinafter referred to as Obata), and further in view of INAGAKI et al. (US 2017/0031329 A1, hereinafter referred to as INAGAKI), and MISOKA (US 2014/0257530 A1, hereinafter referred to as MISOKA), and further in view of GE Fanuc Automation (Computer Numerical Control Products, hereinafter referred to as Fanuc).

As to claim 16, Kolla teaches a machine learning device for learning a correlation between … inspection information and operation alarm information (Kolla; Fig. 2. ANN to identify motor fault condition, currents are inspection information and “over-voltage” is operation alarm information; pg. 433, 2nd column, “In an ANN, an optimization technique allows the network to ‘learn’ rules for solving a problem by processing a set of examples”), the machine learning device comprising: a neural network (Kolla; Fig. 2. ANN); and a processor configured to observe the … inspection information obtained by inspecting an object … and the operation alarm information issued during operation of the object (Kolla; pg. 433, 2nd column, “microprocessors to identify the types of faults occur in motors” & pg. 435, 2nd column, “it is necessary to select proper inputs and outputs of the network … and train it with appropriate data.  In this study, inputs are selected as RMS values of three-phase voltages and currents … There are eight outputs corresponding to seven faults” where any indication of a “fault condition” is “operation alarm information” and “voltages and currents” are “inspection information” see pg. 436, 2nd column, “201 data sets are used in the training”) and generate a learning model based on the … inspection information and the operation alarm information (Kolla; pg. 435, 2nd column, “The network is trained using the backpropagation algorithm”) wherein the object comprises a motor (Kolla; title, “Identifying three-phase induction motor faults using artificial neural networks”) wherein the … inspection information comprises inspection results of inspection items associated with … a current value (Kolla; pg. 435, 2nd column, “inputs are selected as RMS values of three-phase voltages and currents”) and the operation alarm information comprises an … overload alarm for the motor (Kolla; pg. 435, Fig. 2, “overload”).
But Kolla fails to explicitly teach:
shipment inspection information obtained by inspecting an object before shipment thereof
wherein the shipment information comprises … a model of the motor and an inspection date of the motor, an insulation resistance value, an earth resistance value … and a switching surge voltage for the motor
and the operation alarm information comprises an overcurrent alarm [and] a noise alarm
However, Obata teaches:
shipment inspection information obtained by inspecting an object before shipment thereof (Obata: paragraphs [0004], Accordingly, it is necessary that the motor fed by inverter be manufactured with their insulating portions designed properly to prevent partial discharges from being caused between the winding turns when inverter Surge Volt ages are applied, and at the same time, be inspected before the shipment to stop the shipment of defective products, [0015]…The products examined and designed in the insulation specification by the above method are further actually produced and inspected by the next method. Thus, the individual products can be checked if they have been manufactured to have the insulating system satisfied for the inverter drive, and then shipped), … the shipment inspection information comprises inspection results of inspection items associated with an earth resistance value … and a switching surge voltage for the motor (see paragraphs [0051]-[0052] ... surge generator 1 has an AC-to-DC converter 11, smoothing/overcurrent-detecting elements 20 and 21, DC charging capacitors 12 and 13, and Switches 14 and 15 ... detects the abnormal load such as dielectric breakdown and earth fault by measuring the current flowing… The output, 27 from the surge generator 1 is a surge Voltage of -E/2 and E/2 to the earth as illustrated in FIG. 1 B, or on the upper right-hand side of FIG. 1A" is interpreted as an earth resistance value; [0056]) and the operation information includes an overcurrent [detection] ([0052], The surge generator 1 has … overcurrent-detecting elements … and detects the abnormal load such as dielectric breakdown).
It would have been obvious to one of ordinary skill in the art to perform inspection and testing of the motor before shipment as per Obata and to include the recited features of earth resistance values and switching surge voltage values and overcurrent detection values in the model of Kolla.  The motivation to do is that these measured values are known to be indicative of faults and Kolla learns to detect and classify faults based on particular measured values, and that these motors should be inspected and tested before shipment in order to detect faulty equipment before it is shipped (Obata, [0004] & Fig. 8).
But Kolla and Obata fail to explicitly teach wherein:
alarm information issued during operation of the object after shipment; and  
the shipment inspection information comprises inspection results of inspection items associated with a model of the motor and an inspection date of the motor, an insulation resistance value, and the operation alarm information comprises an overcurrent alarm [and] a noise alarm.
However, INAGAKI, in combination with Kolla and Obata teaches:
the operation alarm information issued during operation of the object after shipment (paragraphs  [0055]…starting from immediately after shipment or maintenance of the robot 2 is established as a learning period…; [0066]…an alarm sound may be produced in accordance with the details of the fault information…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Kolla and Obata to add an operation of the object after shipment to the combination system of Kolla and Obata as taught by INAGAKI above. The modification would have been obvious because one of ordinary skill would be motivated to decide whether the target component is to be replaced or repaired immediately or in the next maintenance operation in accordance with the degree of fault, as suggested by INAGAKI ([0035]).
However, MISOKA, in combination with Kolla, Obata and INAGAKI teaches:
the shipment inspection information comprises inspection results of inspection items associated with a model of the motor and an inspection date of the motor, and an insulation resistance values (see MISOKA, paragraphs [0010]-[0011 ] ... inspection dates for the component and state quantities measured on the inspection dates in association with one another, [0023]-[0025] ... insulation resistance value; [0036]-[0038], wherein using the broadest reasonable interpretation, Examiner interprets “the inspection candidate” and “the speed of the motor” to include inspection items associated with a model of the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Kolla, Obata and INAGAKI to add an inspection date of the motor and an insulation resistance values to the combination of Kolla, Obata and INAGAKI, as taught by MISOKA above. The modification would have been obvious because one of ordinary skill would be motivated to notify a user of the timing for component inspection so that a component is inspected efficiently, as suggested by MISOKA ([0030]).  Further, insulation resistance values are known to be associated with faults (Obata, [0052], “dielectric breakdown” and Kolla learns to detect and classify faults based on particular measured values that can provide indication of a faulty motor.
Obata teaches smoothing/overcurrent-detecting elements ([0052]) but Kolla, Obata, INAGAKI and MISOKA fail to explicitly teach the operation alarm information comprises an overcurrent alarm [and] a noise alarm, for the motor.
However, Fanuc teaches the operation alarm information comprises an overcurrent alarm, a noise alarm for the motor (see pages 111, Overload current alarm, page 115… overcurrent flowed interpreted as Over-current alarm; page 116, 3.1.1.1 Alarm code 01…detected an overload, overcurrent, or control supply voltage decrease; page 145…If an alarm is issued during motor activation (a) Influence of noise).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Kolla, Obata, INAGAKI and MISOKA to add to an inspection and testing before shipment process the detection of an alarm information to the combination system of Kolla, Obata, INAGAKI and MISOKA. The modification would have been obvious because one of ordinary skill would be motivated to add an overcurrent alarm and an overload alarm as additional fault types to classify in the learning model of the combination system of Kolla, Obata, INAGAKI and MISOKA, as taught by Fanuc above (pages 111 and 115).

As to claim 17, the combination of Kolla, Obata, INAGAKI, Misoka, and Fanuc as described in the rejection of Claim 16 teach the machine learning device according to claim 16. Kolla further teaches wherein the processor is configured to generate a distribution correlation between the shipment inspection information and the operation alarm information as the learning model (The ANN learns the correlation between the  [distribution of/set of] input inspection data and the [distribution of/set of] output alarm data (Kolla, pg. 435, 2nd column, 2nd paragraph, “Once the network is trained with the algorithm … they can be used to identify the output pattern an appropriate input pattern”).

Claims 24 and 25 recite substantially the same functionalities recited in claims 16 and 17, and are directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claims 24 and 25 are rejected for the same reasons as applied to claims 16 and 17 above.

Claims 32 and 33 recite substantially the same functionalities recited in claim 16 and 17, and are directed to a machine learning method for learning a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claims 32 and 33 are rejected for the same reasons as applied to claims 16 and 17 above.

Claims 34 and 35 recite substantially the same functionalities recited in claims 16 and 17, and are directed to a machine learning method for learning a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claims 34 and 35 are rejected for the same reasons as applied to claims 16 and 17 above.

As to claim 36, the combination of Kolla, Obata, INAGAKI, Misoka, and Fanuc as described in the rejection of Claim 16 teach the machine learning device according to claim 16.  While the combination has not yet been shown to teach, Misoka does teach, wherein the machine learning device is configured on a server of a manufacturer of the object, the server is configured to store the shipment inspection information, which was obtained by inspecting the object before the shipment thereof to a user, 6Docket No.: 4639-679the server is further configured to obtain the operation alarm information, which was issued during the operation of the object and temporarily stored in a storage device of a controller controlling the operation of the object after the object being delivered to the user (see paragraphs [0010]-[0012]…inspection-cycle storage means for storing a plurality of inspection cycles for the component; inspection cycle selecting threshold storage means for storing a first threshold for the selection of an inspection cycle for the component based on an amount of change in state quantity of the component; state quantity storage means for storing inspection dates for the component and state quantities measured on the inspection dates in association with one another; amount-of-change calculation means for calculating the amount of change in state quantity based on at least two inspection dates stored in the state quantity storage means and state quantities measured on the at least two inspection dates; inspection cycle selection means for selecting one of the inspection cycles stored in the inspection cycle storage means by comparing the amount of change in state quantity calculated by the amount-of-change calculation means with the first threshold…); and 
the server is further configured to obtain the operation alarm information, which was issued during the operation of the object and temporarily stored in a storage device of a
controller controlling the operation of the object after the object being delivered to the user (see paragraph [0047]…wherein using the broadest reasonable interpretation, Examiner interprets the numerical controller 10 as the server).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Kolla, Obata, INAGAKI, Misoka, and Fanuc to add information storage as taught by MISOKA above.  The modification would have been obvious because one of ordinary skill would be motivated to store the collected data appropriately, as suggested by MISOKA, (see paragraphs [0023], [0037]).

Claim 37 recites substantially the same functionalities recited in claim 36, and is directed to a machine learning method for learning a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 37 is rejected for the same reasons as applied to claim 36 above.
Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kolla in view of Obata, INAGAKI, MISOKA, and Fanuc, and further in view of Ma, US PG Pub 2018/0060702.

As to Claim 18, the combination of Kolla, Obata, INAGAKI, Misoka, and Fanuc as described in the rejection of Claim 16 teach the machine learning device according to claim 16.  The combination does not teach, but Ma teaches, an output device configured to output an inspection item, which belongs to the [input data] and influences an alarm [denoting the output fault detection] based on the learning model generated by the processor (Ma, [0025-0028], “components ranked by significant are selected from the [input] using a first learning technique, by a computing device … The components can be ranked based on, for example, a significance value … a top portion (e.g. top ten components ranked by weighted significance) of all ranked components can be selected … the subset of components is selected based on some sort of significant (e.g. relevancy, importance, or impact) to the classification process”).  It would have been obvious to one of ordinary skill in the art before the effective filing to modify the combination to select important input features/components, as does Ma, for the classifier of Kolla.  The motivation to do so is so that “the remaining components (not selected) are often regarded as not significant, or not critical for defect classification, which can be discarded or ignored so as to reduces the size of input data for subsequent operations … classification efficiency and performance can be improved” (Ma, [0028]).

Claim 26 recites substantially the same functionalities recited in claim 18, and is directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claim 26 is rejected for the same reasons as applied to claim 18 above.

Claims 19, 20, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kolla in view of Obata, INAGAKI, MISOKA, and Fanuc, and further in view of Aroui et al., “Clustering of the Self-Organizing Map based Approach for Induction Machine Rotor Fault Diagnostics.”

As to Claim 19, the combination of Kolla, Obata, INAGAKI, Misoka, and Fanuc as described in the rejection of Claim 16 teach the machine learning device according to claim 16.  The combination does not teach, but Aroui teaches, wherein the processor is configured to generate the learning model by clustering the [input inspection data] and [output alarm information] (Aroui, pg. 2, 2nd-to-last paragraph, “In this paper, we present the clustering of the Self-Organizing Maps (SOM) based tools for motor rotor fault detection and severity evaluation” with pg. 3, 1st paragraph, “Clustering … Applied to the diagnosis, classification must be able to distinguish between the different operation conditions, with and without fault” the SOM clusters the data vectors which contain operation conditions and fault/alarm information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the feedforward neural network of Kolla with a SOM neural network of Aroui that clusters the data.  The motivation to do so is that “Self-Organizing Maps (SOM) is an excellent method of analyzing multidimensional data” (Aroui, pg. 1, Abstract).

As to Claim 20, the combination of Kolla, Obata, INAGAKI, Misoka, Fanuc, and Aroui as described in the rejection of Claim 19 teaches the machine learning device according to claim 19.  Using the SOM technique of Aroui as the learning model in the combination further teaches wherein the process is configured to generate the learning model by hierarchical clustering in which the shipment inspection information and the operation alarm information are arithmetically processed in a hierarchical structure (Aroui, pg. 6, 2nd paragraph, “We have chosen to apply agglomerative hierarchical algorithms using the Ward’s method to cluster our maps”) and non-hierarchical clustering in which the shipment inspection information and the operation alarm information are arithmetically processed until a predetermined number is reached based on distance between nodes (Aroui, pg. 4, last two paragraphs, “During training procedure, the weight vectors are adapted in such a way that close observations in the input space would activate two close neurons in the SOM.  The SOM is trained iteratively” until pg. 5, 3rd paragraph “T is the training length” and “                        
                            
                                
                                    σ
                                
                                
                                    f
                                
                            
                        
                     [is] final neighborhood radius”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cluster the SOM neural network of Aroui in the combination in the hierarchical and nonhierarchical manners described by Aroui.  The motivation to do so is that “Self-Organizing Maps (SOM) is an excellent method of analyzing multidimensional data” (Aroui, pg. 1, Abstract).
Claims 27 and 28 recite substantially the same functionalities recited in claims 19 and 20, and are directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claims 27 and 28 are rejected for the same reasons as applied to claims 19 and 20 above.

Claims 22, 23, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kolla in view of Obata, INAGAKI, MISOKA, Fanuc, and further in view of Szeto, US PG Pub 2017/0124487 A1, hereinafter referred to as Szeto).

As to Claim 22, the combination of Kolla, Obata, INAGAKI, Misoka, and Fanuc as described in the rejection of Claim 16 teach the machine learning device according to claim 16.  The combination does not teach, but Szeto teaches, wherein the machine learning device is connectable to at least one different machine learning device and is configured to exchange or share the learning model generated by the processor of the machine learning device with the at least one different machine learning device (Szeto, Figs. 2B, multiple devices 250 can access the model shared on prediction server 260 & Fig. 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to host the machine learning model of the combination on a cloud server, as does Szeto.  The motivation to do so is to allow multiple devices to use the prediction model (Szeto, [0243]).
As to Claim 23, the combination of Kolla, Obata, INAGAKI, Misoka, Fanuc, and Szeto, as described in the rejection of Claim 16 teach the machine learning device according to claim 16.  Szeto further teaches wherein the machine learning device is located on a first cloud server (see Fig. 24, wherein using the broadest reasonable interpretation, Examiner interprets “elements 2425 and 2490” to teach the limitation, paragraphs [0437]-[0438]), and the different machine learning device is located on a second cloud server different from the first cloud server (see Fig. 24, wherein using the broadest reasonable interpretation, Examiner interprets “elements 2425 and 2490” to teach the limitation, paragraphs [0437]-[0438]…machine learning platform 2490  and cloud computing platform 2425 with client devices).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to have two clouds.  The motivation to do so The motivation to do so is to allow multiple devices on multiple networks to use the prediction model (Szeto, [0243]).

Claims 30 and 31 recite substantially the same functionalities recited in claims 22 and 23, and are directed to a machine learning device which learns a correlation between shipment inspection information obtained by inspecting an object in shipment thereof and operation alarm information issued during operation of the object.  Therefore, claims 30 and 31 are rejected for the same reasons as applied to claims 22 and 23 above.

Response to Applicant’s arguments
Applicant's arguments on file on 12/08/2021 with respect to claims 16-18, 20, 22-26, 28 and 30-37 have been considered but are not persuasive.

35 USC § 101
The 35 USC § 101 is withdrawn.

35 USC § 103
Rejections over Inagaki as primary reference
Argument 1
Applicant appears to assert that it is not clear from the Office Action which element of the reference is considered by the Office as the claimed "shipment inspection information."

Examiner’s response:
Examiner respectfully disagrees. Fanuc teaches inspects servo motors strictly before shipment, you do not, in principle, have to inspect them when you receive them (page 210, 1.1 RECEIVING AND KEEPING AC SERVO MOTORS)

Argument 2
Applicant appears to assert that the Office still fails to fully consider the unique feature of the instant application, i.e., inspection information obtained by inspecting an object before shipment thereof, and the operation alarm information issued during operation of the object after shipment are used to generate a learning model.
Examiner’s response:  
Examiner respectfully disagrees.  INAGAKI teaches the operation alarm information issued during operation of the object after shipment (paragraphs [0055] …starting from immediately after shipment or maintenance of the robot 2 is established as a learning period…; [0066] …an alarm sound may be produced in accordance with the details of the fault information…). 
Using the broadest reasonable interpretation, “the operation alarm information issued during operation of the object after shipment” is not positively recited.  In other words, the language does not require alarm condition actually occurring after shipment operation.
The references, as interpreted by the Office, clearly teach the features disclosed in the instant application and recited in the claims.
Examiner respectfully submits that claim 16 and the other independent claims are not patentable over the references as applied by the Office.  
No further arguments are presented for the dependent claims.  The dependent claims are considered not patentable at least for the reason(s) advanced with respect to the respective independent claim(s).

Rejections over Kolla as primary reference
These rejections are improper for reasons similar to those discussed with respect to the rejections over Inagaki (see responses above)

Examiner’s response:  
Examiner respectfully disagrees.  Kolla does teach an ANN based method that is effective in identifying various types of faults. The fault identification information can be used for alarm monitoring and protective relaying purposes.  However, Kolla fails to explicitly teach “shipment inspection information obtained by inspecting an object before
shipment thereof.  However, Inagaki, in combination with Kolla, teaches the limitation (see rejection above).
Therefore, these rejections are proper for reasons similar to those discussed with respect to the rejections over Inagaki (see responses above).
Attached is the proposed Examiner’s Amendment that would overcome the prior art (Inagaki) and put the application in condition of allowance.
“observe the shipment inspection information obtained by inspecting an object before shipment thereof, and the operation alarm information issued during operation of the object after shipment, wherein the operation alarm information includes an increased rate of occurrence of a specific alarm after a shipment date.”
Support for proposed amendment can be found on the second paragraph of the original disclosure (specification), page 13.
Using the broadest reasonable interpretation, “the operation alarm information issued during operation of the object after shipment, wherein the operation alarm information includes an increased rate of occurrence of a specific alarm after a shipment date”
is positively recited.  In other words, the language does require alarm condition actually occurring during shipment operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/
Examiner, Art Unit 2122                                                                                                                                                                                         
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122